Exhibit 10.38

CONFIDENTIAL TREATMENT REQUESTED

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into effective as
of June 14, 2012 (the “Effective Date”), by and between OXiGENE, Inc., a
corporation organized and existing under the laws of the State of Delaware and
located at 701 Gateway Blvd, Suite 210, South San Francisco, CA 94080, U.S.A.
(“OXiGENE”) and Angiogene Pharmaceuticals Ltd., a corporation organized and
existing under the laws of the United Kingdom and located at 10 Aston Park,
Aston Rowant, Watlington, OX49 5SW, UK (“Angiogene”). OXiGENE and Angiogene are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, OXiGENE is developing a category of drug candidates known as vascular
disrupting agents, or vascular targeting agents, which includes without
limitation ZYBRESTAT®, generically known as Combretastatin-A4 phosphate.tris
(CA4P.tris) or fosbretabulin tromethamine (“Zybrestat”) and OXi4503, generically
known as combretastatin A-1 diphosphate (“OXi4503”), for the treatment of
anaplastic thyroid cancer, ovarian cancer, myeloid leukemias and other diseases
and conditions;

WHEREAS, Angiogene has developed and invented certain technology and
intellectual property rights relating to developing therapies for carcinoid
syndrome and neuroendocrine tumors; and

WHEREAS, Angiogene desires to license to OXiGENE, and OXiGENE desires to obtain
such license, under Angiogene’s technology and intellectual property rights as
such rights are necessary or useful for the research, development, manufacture,
use or sale of Product (as defined below), all on the terms and conditions set
forth herein.

Now THEREFORE, in consideration of the foregoing and the covenants and promises
contained herein, the parties agree as follows:

ARTICLE 1

DEFINITIONS

As used herein, the following terms shall have the following meanings:

1.1 “Affiliate” shall mean, with respect to a Party, any company or entity
controlled by, controlling, or under common control with such Party. For the
purposes of this definition, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such entity,
whether by the ownership of more than fifty percent (50%) of the voting stock of
such entity, or by contract or otherwise.

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.2 “Angiogene Indemnitees” shall have the meaning set forth in Section 9.2.

1.3 “Angiogene Intellectual Property” shall mean any Patent Rights, know-how,
knowledge, data, information, protocols, methods, results, ideas or other
intellectual property that are owned or controlled, in whole or in part by
Angiogene as of the Effective Date or during the term of this Agreement that are
necessary or useful for the research, development, manufacture, use or sale of a
Product in the Field.

1.4 “Applicable Laws” shall mean the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidances, ordinances, judgments,
decrees, directives, injunctions, orders, permits of or from any court,
arbitrator, Regulatory Authority or governmental agency or authority having
jurisdiction over or related to the subject item.

1.5 “Clinical Trial” shall mean a human clinical trial of a Product, as
described in 21 C.F.R. § 312.21(a) or 21 C.F.R. § 312.21(b). For purposes of
this Agreement, “initiation of a Clinical Trial” for a Product means the first
dosing of a human in the Clinical Trial involving administration of such
Product.

1.6 “Confidential Information” shall mean, with respect to a particular Party,
such Party’s confidential information, inventions, know-how or data disclosed to
the other Party pursuant to this Agreement and, if such disclosure is in written
or graphic form, identified as “confidential” in writing at the time of
disclosure, which may include, without limitation, manufacturing, marketing,
financial, personnel and other business information and plans, whether in oral,
written, graphic or electronic form.

1.7 “Dollars” shall mean U.S. dollars, and “$” shall be interpreted accordingly.

1.8 “FD&C Act” shall mean the U.S. Federal Food, Drug and Cosmetic Act, as
amended.

1.9 “FDA” shall mean the United States Food and Drug Administration, or any
successor entity thereto performing similar functions.

1.10 “Field” shall mean therapies for neuroendocrine tumors and associated
symptoms and syndromes, including without limitation carcinoid tumors and
associated symptoms and syndromes.

1.11 “First Commercial Sale” shall mean first sale to a Third Party of the
Product in the Field in a given regulatory jurisdiction after Regulatory
Approval has been obtained in such jurisdiction.

1.12 “Governmental Authority” shall mean any multi-national, federal, state,
local, municipal, provincial or other government authority of any nature
(including any governmental division, prefecture, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal).

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.13 “Indemnitee” shall mean either an OXiGENE Indemnitee or an Angiogene
lndemnitee.

1.14 “NDA” shall mean a New Drug Application filed with the FDA for Regulatory
Approval of a product in the U.S.

1.15 “Net Sales” shall mean all revenues recognized in accordance with generally
accepted accounting principles consistently applied from the sale or other
transfer for consideration by OXiGENE, its Affiliates and/or its sublicensees of
Product for end use [******].

If a Product is sold as part of a bundle of products, then OXiGENE shall
calculate Net Sales of such Product for the purpose of determining royalties due
to Angiogene by multiplying Net Sales of such Product by a fraction A/(A+B),
where A is the sale price of such Product sold separately and B is the sale
price of products sold separately containing only such other products, or if the
different products included in such bundle are not each then sold commercially,
by the fraction CI(C+D), where C is OXiGENE’s reasonable estimate of the fair
market value of such Product and D is OXiGENE’s reasonable estimate of the fair
market value of the other products. In the event that a particular combination
is not addressed by the foregoing, Net Sales for royalty determination shall be
determined by the Parties in good faith.

1.16 “OXiGENE Indemnitees” shall have the meaning set forth in Section 9.1.

1.17 “Patent Rights” means all patents and patent applications (which for the
purpose of this Agreement shall be deemed to include certificates of invention
and applications for certificates of invention) pertaining to the use of the
Product in the Field, including all divisionals, continuations, substitutions,
continuations-in-part, re-examinations, reissues, additions, renewals,
revalidations, extensions, registrations and supplemental protection
certificates and the like of any such patents and patent applications, and any
and all foreign equivalents of the foregoing. The Patent Rights are set forth on
Exhibit A attached hereto. If any patents owned or controlled by Angiogene or
its Affiliates, and having applicability in the Field, are registered after the
Effective Date, Exhibit A shall be revised to include such patents.

1.18 “Product” shall mean any vascular disrupting agent, or vascular targeting
agent, including without limiting the generality of the foregoing, Zybrestat
and/or OXi4503.

1.19 “Registrational Clinical Trial” shall mean a human clinical trial of a
Product on a sufficient number of subjects that is designed to (a) establish
that a drug is safe and efficacious for its intended use; (b) define warnings,
precautions and adverse reactions that are associated with the drug in the
dosage range to be prescribed; and (c) support Regulatory Approval of such drug,
in each case as described in 21 C.F.R. § 3I2.12(c). For purposes of this
Agreement, “initiation of a Registrational Clinical Trial” for a Product means
the first dosing of a human in the Registrational Clinical Trial involving
administration of such Product.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.20 “Regulatory Approval” shall mean, with respect to the Product in the Field
in any country or jurisdiction, all approvals (including, where required,
pricing and reimbursement approvals), registrations, licenses or authorizations
from the relevant Regulatory Authority in a country or jurisdiction that is
specific to Product in the Field and necessary to promote, market and sell such
Product in such country or jurisdiction in the Field.

1.21 “Regulatory Authority” shall mean, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, pricing or reimbursement approval of a Product in such country or
regulatory jurisdiction.

1.22 “Royalty Term” shall commence upon the First Commercial Sale of the Product
using Angiogene Intellectual Property in the Field and shall continue, on a
country by country and a Product by Product basis until the sooner of (i) ten
(10) years from the date of Regulatory Approval of the Product using Angiogene
Intellectual Property in the Field and (ii) Regulatory Approval and launch by a
Third Party of generic medicine of the Product and not infringing a Valid Claim.

1.23 “Third Party” shall mean a person or entity other than OXiGENE or Angiogene
or an Affiliate of either of them.

1.24 “U.S.” shall mean the United States of America and its possessions and
territories.

1.25 “Valid Claim” means (a) a claim of a issued and unexpired patent included
in the Angiogene Intellectual Property, which has not been revoked or held
unenforceable or invalid by a final decision of a court or other governmental
agency of competent jurisdiction having authority over said patent and that
final decision is not appealed or unappealable; or (b) a claim included in a
pending patent application included in the Angiogene Patent Rights that has not
either been pending for more than seven (7) years from its earliest priority
date, or has not otherwise been cancelled or abandoned, withdrawn from
consideration, or finally determined to be unallowable by a final decision of a
court or other governmental agency of competent jurisdiction having authority
over said patent and that final decision is not appealed or unappealable.

ARTICLE 2

LICENSE GRANT

2.1 License to OXiGENE. Angiogene hereby grants to OXiGENE a royalty-bearing,
transferable, worldwide, exclusive license, with the right to sublicense through
multiple tiers, under the Angiogene Intellectual Property, to make, have made,
use, import, offer for sale, and sell Product throughout the world and to
otherwise use the Angiogene Intellectual Property.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

2.2 Sublicenses. OXiGENE shall have the right to grant sublicenses through
multiple tiers under any or all of the rights granted in Section 2.1 to its
Affiliates and to Third Parties. Each such sublicense shall be consistent with
the terms and conditions of this Agreement.

ARTICLE 3

TECHNOLOGY TRANSFER; DEVELOPMENT AND COMMERCIALIZATION

3.1 Technology Transfer. Within ten (10) business days of the Effective Date and
from time to time throughout the term of this Agreement at OXiGENE’s request,
Angiogene shall communicate to OXiGENE all data and information then known to
Angiogene comprising or relating to the Angiogene Intellectual Property and
shall furnish OXiGENE with copies of, and if reasonably requested by OXiGENE,
physical access to the originals of, any and all documents, electronic records,
photographs, processes, models, samples and other tangible materials in
Angiogene’s control at the time of such request which relate to the Angiogene
Intellectual Property and/or may be useful for the exercise of the license set
forth in Section 2.1. In addition, at OXiGENE’s reasonable request, and on a
commercially reasonable schedule and at a commercially reasonable venue to be
agreed on by the Parties, technically qualified representatives from each Party
(or its permitted designee) will meet or participate in telephone conference
calls as reasonably necessary to enable such disclosure and transfer. Each Party
will bear its own costs in connection with its obligations under this
Section 3.1. For clarity, OXiGENE may make such requests from time to time
throughout the term of this Agreement and Angiogene’s response to each such
request shall include all specified items generated since the previous request
or otherwise not available at the time of the previous request.

3.2 Development and Commercialization of Product. OXiGENE shall have sole
control, authority, and discretion over the research, development and
commercialization of Product throughout the world.

ARTICLE 4

FINANCIAL TERMS

4.1 License Fee. As consideration for the rights granted to OXiGENE under this
Agreement, OXiGENE shall pay Angiogene a one-time, non-refundable upfront
license fee of [******] within thirty (30) days of the Effective Date.

4.2 Annual License Fee. As further consideration for the rights granted to
OXiGENE under this Agreement, OXiGENE shall pay Angiogene a non-refundable fee
of [******] per year during the Term until OXiGENE submits an NDA for the
Product (“NDA Submission”), with the first of such payment due on the first
anniversary of the Effective Date.

4.3 Milestones. OXiGENE shall make the following one-time milestone payments to
Angiogene within [******]after the first achievement of the corresponding
milestone events:

 

Milestone Event

  

Milestone Payment

[******]    [******] [******]    [******]

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

OXiGENE will provide written notice to Angiogene promptly after its satisfaction
of any condition to a Milestone Payment (each, a “ Milestone Notice”). Each of
the foregoing milestone events (each a “Milestone”) will be deemed to occur for
all purposes under this Agreement upon delivery of the corresponding Milestone
Notice. Each Milestone Payment set forth above will be paid only once.

4.4 Royalty.

(a) Royalty Rate. Subject to Section 4.4(b), following the first Regulatory
Approval of the Product using Angiogene Intellectual Property in the Field in a
particular country and continuing throughout the Royalty Term in such country,
OXiGENE shall pay to Angiogene within forty-five (45) days after the end of each
calendar quarter a [******] royalty on Net Sales of such Product in such country
made during such calendar quarter.

(b) Royalty Reduction for Multiple Approvals. The royalty rate set forth in
Section 4.4(a) shall be reduced, on a country by country basis, in accordance
with the following: (i) upon a first Regulatory Approval in a country for the
use of the Product for an indication outside of the Field, the royalty rate
applicable in that country shall be reduced to [******]; and (ii) upon a
Regulatory Approval in a country for the use of the Product, in a second
indication outside of the Field, the royalty rate applicable in that country
shall be reduced to a floor amount of [******].

4.5 Blocking Technology. If, following the Effective Date of this Agreement and
during the Royalty Term, OXiGENE determines in its sole discretion that it is
necessary to obtain a license under any Third Party intellectual property rights
in order to research, develop, make, import, use, offer for sale, sell or
otherwise commercialize the Product in the Field (any such intellectual
property, “Blocking Technology”), OXiGENE will use commercially reasonable
efforts to either (a) obtain a sublicensable license to such Blocking Technology
from the relevant Third Party or (b) acquire such Blocking Technology from the
relevant Third Party; provided, however, that OXiGENE will make commercially
reasonable efforts to license or acquire such Blocking Technology on
commercially reasonable terms. OXiGENE will reduce the royalty rates under
Sections 4.4 (a) and (b) by an amount equal to [******] of any amounts paid by
OXiGENE to Third Parties to license or acquire such Blocking Technology (the
“Blocking Technology Costs”). In the event that the total offsets under this
Section 4.5 for Blocking Technology Costs with respect to the Product exceed the
amount due to Angiogene under the applicable royalty rate for the Product in a
given calendar quarter, the portion of such offset that exceeds the amount due
to Angiogene under the applicable royalty rate will be carried forward and
deducted from the amount due under the applicable royalty rate for the
subsequent calendar quarter(s).

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE 5

PAYMENTS, RECORDS, AUDIT

5.1 Payments. All amounts payable to Angiogene under this Agreement shall be
paid in Dollars by check or by wire transfer to a bank account specified in
writing by Angiogene.

5.2 Reports. Each payment of royalties shall be accompanied by a statement of
the amount of Net Sales during the applicable calendar quarter, containing
reasonable detail regarding the calculation of the royalties and the underlying
sales data.

5.3 Exchange Rate. For Net Sales outside the United States, the rate of exchange
to be used in computing the amount of currency equivalent in Dollars shall be
made at the average of the closing exchange rates reported in The Wall Street
Journal (U.S., Western Edition) over the applicable reporting period for the
payment due.

5.4 Books and Records. OXiGENE shall keep accurate books and accounts of record
in connection with its sales of Product in sufficient detail to permit
verification of OXiGENE’s payment obligation set forth in Section 4.4. OXiGENE
shall endeavor to require its Affiliates and sublicensees to keep accurate books
and accounts of records in connection with their sales of Product for which a
royalty is due hereunder. OXiGENE shall maintain its records for a period of
three (3) years from the end of each year in which sales occurred.

5.5 Audit. Angiogene, at its expense, through a nationally recognized certified
public accountant reasonably acceptable to OXiGENE, shall have the right to
access OXiGENE’s relevant books and records for the sole purpose of verifying
payments to Angiogene; such access shall be conducted after reasonable prior
notice by Angiogene to OXiGENE during OXiGENE’s ordinary business hours and
shall not be more frequent than once during any calendar year. Said accountant
shall execute a confidentiality agreement with OXiGENE in customary form and
shall only disclose to Angiogene whether OXiGENE’s reports were accurate and if
they were not, any information necessary to explain the source of the
inaccuracy. If such audit determines that OXiGENE paid Angiogene less than the
amount properly due in respect of any quarter, than OXiGENE will reimburse
Angiogene such amount, and if the amount underpaid exceeds ten percent (10%) of
the amount actually due over the audited period, OXiGENE will also reimburse
Angiogene for the costs of such audit (including the fees and expenses of the
certified public accountant). In the event such audit determines that OXiGENE
paid Angiogene more than the amount properly due in respect of any quarter, then
any excess payments made by OXiGENE shall be credited against future amounts due
to Angiogene by OXiGENE, or if no future payments are due to Angiogene, then
Angiogene shall reimburse OXiGENE for any overpayment by OXiGENE.

5.6 Withholding of Taxes. Any withholding of taxes levied by tax authorities on
the payments hereunder shall be borne by Angiogene and deducted by OXiGENE, from
the sums otherwise payable by it hereunder, for payment to the proper tax
authorities on behalf of Angiogene. OXiGENE agrees to cooperate with Angiogene
in the event Angiogene claims exemption from such withholding or seeks
deductions under any double taxation or other similar treaty or agreement from
time to time in force, such cooperation to consist of providing receipts of
payment of such withheld tax or other documents reasonably available to
Angiogene.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE 6

INTELLECTUAL PROPERTY

6.1 Ownership of Inventions. Each Party shall own any inventions made solely by
its own employees, agents, or independent contractors in the course of
conducting its activities under this Agreement, together with all intellectual
property rights therein (“Sole Inventions”). The Parties shall jointly own any
inventions that are made jointly by employees, agents, or independent
contractors of each Party in the course of performing activities under this
Agreement, together with all intellectual property rights therein (“Joint
Inventions”). Inventorship shall be determined in accordance with U.S. patent
laws. All Patent Rights claiming patentable, jointly owned Joint Inventions
shall be referred to herein as “Joint Patents.”

6.2 Disclosure of Inventions. Each Party shall promptly disclose to the other
any invention disclosures, or other similar documents, submitted to it by its
employees, agents or independent contractors describing inventions that are
either Sole Inventions or Joint Inventions, and all information relating to such
inventions to the extent necessary for the preparation, filing and maintenance
of any Patent Right with respect to such invention.

6.3 Prosecution of Patents.

(a) Subject to Section 6.3(b) below, OXiGENE shall have the sole right and
responsibility to prepare, file, prosecute, obtain and maintain OXiGENE Patents
and any Patent Rights falling with Angiogene Intellectual Property, at OXiGENE’s
costs and expense. OXiGENE shall provide Angiogene reasonable opportunity to
review and comment on such prosecution efforts regarding any Angiogene
Intellectual Property. OXiGENE shall provide Angiogene with a copy of material
communications from any patent authority regarding any such Angiogene
Intellectual Property, and shall provide drafts of any material filings or
responses to be made to such patent authorities a reasonable amount of time in
advance of submitting such filings or responses for Angiogene’s review and
comment. OXiGENE shall reasonably consider such comments by Angiogene in
connection with the prosecution of Angiogene Intellectual Property.

(b) If OXiGENE decides to cease the prosecution or maintenance of any Patent
Rights with the Angiogene Intellectual Property (such right being “Abandoned
Patent Rights”), it shall notify Angiogene in writing sufficiently in advance so
that Angiogene may, at its discretion, assume the responsibility for the
prosecution or maintenance of such Patent Rights, at Angiogene’s sole expense.
Effective as of the date of said notice, such Abandoned Patent Rights shall
thereupon cease to be subject to this Agreement. For the sake of clarity,
Angiogene shall thereafter be free (as between the Parties) to prepare, file,
prosecute, obtain, and maintain, at its sole discretion and expense, all
Abandoned Patent Rights and to license its rights to any Abandoned Patent Rights
to any other party on any terms.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(c) Cooperation in Prosecution. Angiogene, at its own expense, shall provide
OXiGENE all reasonable assistance and cooperation in the patent prosecution
efforts provided above in this Section 6.3, including providing any necessary
powers of attorney and executing any other required documents or instruments for
such prosecution.

(d) Patent Term Extensions. The Parties will cooperate with each other in
gaining patent term extensions, including supplementary protection certificates
and any other extensions that are now or become available in the future wherever
applicable to Patents Rights that claim any Product.

6.4 Infringement of Patents by Third Parties.

(a) Product Infringement.

(i) Notification. Each Party shall promptly notify the other Party in writing of
any existing or threatened infringement of the Patent Rights within the
Angiogene Intellectual Property during the Term, of which such Party becomes
aware, including any “patent certification” filed in the United States under 21
U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in other
jurisdictions, and of any declaratory judgment, opposition, or similar action
alleging the invalidity, unenforceability or non-infringement of any of the
Patent Rights within the Angiogene Intellectual Property (collectively “Product
Infringement”).

(ii) Enforcement. For any Product Infringement, each Party shall share with the
other Party all information available to it regarding such alleged infringement.
As between the Parties, OXiGENE shall have the first right, but not the
obligation, to bring an appropriate suit or other action against any person or
entity engaged in any such Product Infringement. If OXiGENE fails to institute
and prosecute an action or proceeding to abate the Product Infringement within a
period of [******] after the first notice under 6.4(a)(i) to elect to enforce
such Patent Right or otherwise having knowledge of the Product Infringement,
then Angiogene shall have the right, but not the obligation, to commence a suit
or take action to enforce the Patent Right against such Third Party perpetrating
such Product Infringement at its own cost and expense. In this case, OXiGENE
shall take appropriate actions in order to enable Angiogene to commence a suit
or take the actions set forth in the preceding sentence. Each Party shall
provide to the Party enforcing any such rights under this Section 6.4(a)
reasonable assistance in such enforcement, at such enforcing Party’s request and
expense, including joining such action as a party plaintiff if required by
applicable law to pursue such action. The enforcing Party shall keep the other
Party regularly informed of the status and progress of such enforcement efforts,
shall reasonably consider the other Party’s comments on any such efforts, and
shall seek consent of the other Party in any important aspects of such
enforcement including, without limitation, determination of litigation

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

strategy, filing of important papers to the competent court, which shall not be
unreasonably withheld or delayed. The Party not bringing an action with respect
to Product Infringement under this Section 6.4(a) shall be entitled to separate
representation in such matter by counsel of its own choice and at its own
expense, but such Party shall at all times cooperate fully with the Party
bringing such action.

(iii) Settlement. The Party enforcing any such rights under this Section 6.4(a)
shall not settle any claim, suit or action that it brought under this
Section 6.4(a) involving Patent Rights within the Angiogene Intellectual
Property in any manner that would negatively impact such Patent Rights or that
would limit or restrict the ability of OXiGENE to research, develop, make,
import, use, offer for sale, sell or otherwise commercialize the Product,
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. Nothing in this Article 6 shall require such
other Party to consent to any settlement that is reasonably anticipated by such
other Party to have a substantially adverse impact upon any Patent Right, or to
the development, manufacture, use, importation, offer for sale, sale or
commercialization of the Product.

(iv) Costs; Allocation of Proceeds. Each Party shall bear the costs incurred by
such Party in connection with its activities under this Section 6.4(a). If
either Party recovers monetary damages from any Third Party in a suit or action
brought for a Product Infringement, such recovery shall be allocated first to
the reimbursement of any expenses incurred by the Parties in such litigation
(including, for this purpose, a reasonable allocation of expenses of internal
counsel), and any remaining amounts shall be retained by the Party bringing
suit.

6.5 Infringement of Third Party Rights. Subject to Article 9 (Indemnification),
if any Product used or sold by OXiGENE, its Affiliates, licensees or
sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent Right, the Party first having notice of the claim or
assertion shall promptly notify the other Party, the Parties shall agree on and
enter into an “common interest agreement” wherein such Parties agree to their
shared, mutual interest in the outcome of such potential dispute, and
thereafter, the Parties shall promptly meet to consider the claim or assertion
and the appropriate course of action OXiGENE shall have the sole right and
obligation to deal with such Third Party’s claim or assertion at its costs and
expenses.

6.6 Patents Licensed From Third Parties. Each Party’s rights under this Article
6 with respect to the prosecution and enforcement of any Patent Right shall be
subject to the rights retained by any upstream licensor to prosecute and enforce
such Patent Right, if such Patent right is subject to an upstream license
agreement.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE 7

CONFIDENTIALITY

7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing by the Parties, each Party agrees that, for the
term of this Agreement and for ten (10) years thereafter, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement any Confidential
Information furnished to it by the other Party pursuant to this Agreement unless
the receiving Party can demonstrate by competent proof that such Confidential
Information:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after it disclosure and other than through any act or omission of the
receiving Party in breach of such Agreements;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality to a Third Party, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or

(e) was independently discovered or developed by the receiving Party without the
use of Confidential Information belonging to the disclosing Party.

7.2 Authorized Disclosure.

(a) Each Party may disclose Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary in the following:

(i) carrying out the terms of this Agreement;

(ii) prosecuting or defending litigation;

(iii) complying with applicable laws and governmental regulations; or

(b) Additionally, OXiGENE may disclose Confidential Information belonging to
Angiogene to the extent such disclosure is reasonably necessary in the
following:

(i) filing or prosecuting patents relating to the Product in the Field;

(ii) regulatory filings for Product; or

(iii) disclosing to its officers, directors, employees, Affiliates, licensees,
or sublicensees who agree to be bound by similar terms of confidentiality.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(c) Notwithstanding the foregoing Section 7.2(a), in the event a Party is
required to make a disclosure of the other Party’s Confidential Information
pursuant to Section 7.2(a)(iii) it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use best
efforts to secure confidential treatment of such information. In any event, the
Parties agree to take all reasonable action to avoid disclosure of confidential
information hereunder.

7.3 Publication. Angiogene shall not, and Angiogene shall cause its employees to
not, publish any information relating to the Angiogene Intellectual Property
and/or Product without the consent of OXiGENE, unless such information was
publicly disclosed prior to the Effective Date through the normal course of
business. OXiGENE shall have the right to make such publications as it chooses,
in its sole discretion, without the approval of Angiogene. Angiogene shall
submit to OXiGENE any publication or presentation (including, without
limitation, in any seminars, symposia or otherwise) of information related
directly or indirectly to the Angiogene Intellectual Property and/or Product for
review and approval at least thirty (30) days prior to submission for
publication or presentation. OXiGENE shall have the right to require the delay
of submission of the manuscript for publication or presentation for sixty
(60) days from the date the manuscript is provided to OXiGENE for the purpose of
providing OXiGENE the opportunity to file a patent application or seek legal
remedies. OXiGENE shall have a right to withhold its approval of any publication
in OXiGENE’s reasonable judgment. If OXiGENE approves any such publication,
Angiogene shall redact all Confidential Information of OXiGENE and shall make
any other changes reasonably requested by OXiGENE.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants to the other Party as follows:

(a) Corporate Existence and Power. It is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated, and has full corporate power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as contemplated by this Agreement, including without
limitation, the right to grant the rights granted hereunder.

(b) Authority and Binding Agreement. As of Effective Date, (a) it has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (b) it has taken all necessary corporate
authorized action on its part required to authorize the execution and delivery
of the Agreement and the performance of its obligations hereunder; and (c) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

8.2 Further Representations by Angiogene. Angiogene hereby further represents,
warrants and covenants as follows:

(a) Angiogene Intellectual Property. As of the Effective Date, Angiogene solely
owns or controls the entire right, title and interest in and to all intellectual
property rights within the Angiogene Intellectual Property. Angiogene represents
that it has the full and legal rights and authority to license to OXiGENE the
Angiogene Intellectual Property.

(b) Obligation to Assign. All individuals who have performed or will perform
research regarding the Angiogene Intellectual Property on behalf of Angiogene at
a facility operated by Angiogene or have a written obligation to assign to
Angiogene all inventions and other intellectual property arising from such
research.

(c) No Conflict. It has not entered, and shall not enter, into any agreement
with any Third Party that is in conflict with the rights granted to OXiGENE
under this Agreement, and has not taken and shall not take any action that would
in any way prevent it from granting the rights granted to OXiGENE under this
Agreement, or that would otherwise conflict with or adversely affect the rights
granted to OXiGENE under this Agreement. Its performance and execution of this
Agreement does not and will not result in a breach of any other contract to
which it is a party. It is aware of no action, suit, inquiry or investigation
instituted by any Third Party that threatens the validity of this Agreement.

(d) Third Party Intellectual Property. To Angiogene’s knowledge as of the
Effective Date, no intellectual property rights of any Third Party were
infringed or misappropriated during the creation of the Angiogene Intellectual
Property or would be infringed or misappropriated by the making, having made,
using, importing, offering for sale, or selling Product in the Field throughout
the world or by otherwise using the Angiogene Intellectual Property.

(e) Full Disclosure. To Angiogene’s knowledge as of the Effective Date, all
written data, results and other information disclosed, at any time prior to the
Effective Date by Angiogene relating to the Angiogene Intellectual Property is
true and accurate. Additionally, to Angiogene’s knowledge as of the Effective
Date, Angiogene has not failed and Angiogene will not fail, to disclose to
OXiGENE any material information known to Angiogene and in its possession and
control that relates to the Angiogene Intellectual Property, or that would be
required to be disclosed in order to make the data, results, and other
information relating to the Angiogene Intellectual Property that has been
disclosed not misleading.

(f) Further Assurances. Angiogene shall perform all acts reasonably requested by
OXiGENE to assure that the Angiogene Intellectual Property shall be licensed to
OXiGENE to the extent provided for herein.

8.3 Disclaimers. EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES, AND EACH PARTY HEREBY DISCLAIMS, ANY AND ALL REPRESENTATIONS AND
WARRANTIES OF ANY KIND, EXPRESS OR

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IMPLIED, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT AND ANY WARRANTY ARISING OUT OF PRIOR COURSE OF DEALING AND
USAGE OF TRADE.

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification by Angiogene. Angiogene hereby agrees to indemnify, defend
and hold harmless OXiGENE, its Affiliates, and all of their respective officers,
directors, trustees, employees, agents and their respective successors, heirs
and assigns (collectively, the “OXiGENE Indemnitees”) from and against all
liabilities, damages, expenses and/or loss, including reasonable legal expenses
and attorneys’ fees, resulting directly from Third Party suits, claims, actions,
proceedings and demands against an OXiGENE Indemnitee arising from Angiogene’s
breach of any obligation, representation or warranty of this Agreement.

9.2 Indemnification by OXiGENE. OXiGENE hereby agrees to indemnify, defend and
hold harmless Angiogene, and all of its officers, directors, trustees,
employees, agents and their respective successors, heirs and assigns
(collectively, the “Angiogene Indemnitees”) from and against all liabilities,
damages, expenses and/or loss, including reasonable legal expenses and
attorneys’ fees, resulting directly from Third Party suits, claims, actions,
proceedings and demands against an Angiogene Indemnitee arising from:
(a) OXiGENE’s or its Affiliates’ or sublicensees’ research, development,
manufacturing, import, use, offer for sale, sale or other commercialization of
Product using the Angiogene Intellectual Property; or (b) OXiGENE’s breach of
any obligation, representation or warranty of this Agreement.

9.3 Procedure. To be eligible to be so indemnified as described in this Article
9, each of the Indemnitees seeking to be indemnified shall provide the
indemnifying Party with prompt notice of any claim (with a description of the
claim and the nature and amount of any such loss) giving rise to the
indemnification obligation pursuant to Section 9, as the case may be, and the
exclusive ability to defend such claim (with the reasonable cooperation of
Indemnitee(s)). Each Indemnitee(s) shall have the right to retain its own
counsel, at its own expense, if representation of the counsel of the
indemnifying Party would be inappropriate due to actual or potential differing
interests between such Indemnitee(s) and the Indemnifying Party. Neither the
Indemnitee(s) nor the indemnifying Party shall settle or consent to the entry of
any judgment with respect to any claim for losses for which indemnification is
sought without the prior written consent of the other Party (not to be
unreasonably withheld or delayed); provided however, that the indemnifying Party
shall have the right to settle or compromise any claim for losses without such
prior written consent if the settlement or compromise provides for a full and
unconditional release of the Indemnitee(s) and is not materially prejudicial to
any Indemnitee’s rights. The indemnifying Party’s obligation to indemnify the
Indemnitee(s) pursuant to this Section 9 shall not apply to the extent of any
losses (a) that arise from the negligence, recklessness, or intentional
misconduct of any Indemnitee; or (b) that arise from the breach by any
Indemnitee of this Agreement.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE 10

TERM; TERMINATION

10.1 Term. Except as provided under Sections 10.2 and 10.3 below, the term of
this Agreement shall commence upon the Effective Date and shall expire on the
expiration date of the Royalty Term. Thereafter the rights granted under Article
2 shall become fully-paid, irrevocable and perpetual.

10.2 Termination by OXiGENE. OXiGENE may terminate this Agreement at will upon
sixty (60) days prior written notice to Angiogene.

10.3 Termination by the Parties for Material Breach. Each Party shall have the
right to terminate this Agreement after appropriate written notice to the other
that the other Party is in material breach of this Agreement, unless the other
Party cures the breach before the expiration of thirty (30) days from the date
of notice.

10.4 Results of Termination.

(a) Reversion of Rights to Angiogene. Upon termination of this Agreement by
OXiGENE pursuant to Section 10.2, (i) OXiGENE shall be relieved of all
obligations (including payment obligations) under the Agreement, and (ii) all
rights to the Angiogene Intellectual Property shall automatically revert to
Angiogene.

(b) Continued License. Upon termination of this Agreement by OXiGENE for
Angiogene’s uncured material breach pursuant to Section 10.3, all rights granted
to OXiGENE in Article 2 and in Section 6.3 shall survive such termination until
the term of this Agreement would otherwise expire under Section 10.1. In such
case, OXiGENE shall remain liable for the royalties due under Section 4.2, but
may offset such payment obligations by any contract damages that are determined
to be due to OXiGENE pursuant to Article 11. As determined by a court, such
contract damages may include a reduction in royalties.

10.5 Surviving Obligations. The following provisions shall survive any
expiration or termination of this Agreement for a period of time specified
therein, or if not specified, then they shall survive indefinitely: Articles 1,
7, 9 (solely as to actions arising during the term of this Agreement or in the
course of a Party’s exercise of licenses it retains after the term of this
Agreement), 11, and 12, and Sections 5.4, 5.5, 6.1, 10.4, and 10.5.

ARTICLE 11

GOVERNING LAW; DISPUTE RESOLUTION

11.1 Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to any conflicts of laws principles that would
require application of other law.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

11.2 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the Term, which relate to either Party’s rights
and/or obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Article 14 to resolve any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement, if and when a
dispute arises under this Agreement.

11.3 Dispute Resolution. With respect to all disputes arising between the
Parties under this Agreement, including, without limitation, any alleged breach
under this Agreement or any issue relating to the interpretation or application
of this Agreement, if the Parties are unable to resolve such dispute within
thirty (30) days after such dispute is first identified by either Party in
writing to the other, the Parties shall refer such dispute to the Chief
Executive Officers of the Parties (or any senior executive reporting directly to
either Party’s Chief Executive Officer) for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received.

11.4 Resolution of Claims. If the Chief Executive Officers of the Parties are
not able to resolve such disputed matter within thirty (30) days and either
Party wishes to pursue the matter, each such dispute, controversy or claim that
is not an Excluded Claim (defined in Section 14.4 below) shall be finally
resolved by settlement or a judgment of a competent court and be subject to the
exclusive jurisdiction of the court that has jurisdiction over the location of
the defendant’ principal office in the first instance.

ARTICLE 12

GENERAL PROVISIONS

12.1 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 12.1, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) five (5) business days after mailing, if mailed by first
class certified or registered airmail, postage prepaid, return receipt
requested.

 

If to OXiGENE:    OXiGENE, Inc.    701 Gateway Blvd, Suite 210    South San
Francisco, CA 94080    U.S.A.    Attn: Chief Executive Officer If to Angiogene:
   Angiogene Pharmaceuticals Ltd.    10 Aston Park    Aston Rowant, Watlington
OX49 5SW    UNITED KINGDOM

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Any Party may, by written notice to the other, designate a new address or fax
number to which notices to the Party giving the notice shall thereafter be
mailed or faxed.

12.2 Force Majeure. No Party shall be liable for any delay or failure of
performance to the extent such delay or failure is caused by circumstances
beyond its reasonable control and that by the exercise of due diligence it is
unable to prevent, provided that the Party claiming excuse uses its commercially
reasonable efforts to overcome the same.

12.3 Entirety of Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties relating to the subject matter contained herein and
merges all prior discussions and agreements between them and no Party shall be
bound by any representation other than as expressly stated in this Agreement, or
by a written amendment to this Agreement signed by authorized representatives of
each of the Parties.

12.4 Non-Waiver. The failure of a Party in any one or more instances to insist
upon strict performance of any of the terms and conditions of this Agreement
shall not be construed as a waiver or relinquishment, to any extent, of the
right to assert or rely upon any such terms or conditions on any future
occasion.

12.5 Disclaimer of Agency. This Agreement shall not constitute any Party the
legal representative of agent of another, nor shall any Party have the right or
authority to assume, create, or incur any Third Party liability or obligation of
any kind, express or implied, against or in the name of or on behalf of another
except as expressly set forth in this Agreement.

12.6 Severance. If any Article or part thereof of this Agreement is declared
invalid by any court of competent jurisdiction, then such declaration shall not
affect the remainder of the Article or other Articles. To the extent possible
the Parties shall revise such invalidated Article or part thereof in a manner
that will render such provision valid without impairing the Parties’ original
interest.

12.7 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that, OXiGENE may make such an assignment or transfer without
Angiogene’s consent to OXiGENE’s Affiliates or to its successsor to all or
substantially all of the business of OXiGENE to which this Agreement relates
(whether by merger, acquisition or sale of assets). Any permitted assignment
shall be binding on the successors of the assigning Party. Any assignment or
attempted assignment by a Party in violation of the terms of this Section 12.7
shall be null and void.

12.8 Limitation of Liability. EXCEPT WITH RESPECT TO EITHER PARTY’S INDEMNITY
OBLIGATIONS AS SET FORTH IN SECTION 9 ABOVE AND TO EITHER PARTY’S BREACH OF THE
CONFIDENTIALITY OBLIGATIONS HEREIN, IN NO EVENT SHALL ANY PARTY BE LIABLE FOR
INCIDENTAL, CONSEQUENTIAL,

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

INDIRECT, PUNITIVE OR SPECIAL DAMAGES OF THE OTHER PARTIES ARISING OUT OF OR
RELATED TO THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

12.9 Headings. The headings contained in this Agreement have been added for
convenience only and shall not be construed as limiting.

12.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. Each party may execute this Agreement by facsimile
transmission or in AdobeTM Portable Document Format (PDF) sent by electronic
mail. In addition, facsimile or PDF signatures of authorized signatories of any
party will be deemed to be original signatures and will be valid and binding,
and delivery of a facsimile or PDF signature by any party will constitute due
execution and delivery of this Agreement.

[Signature Page to Follow]

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement on the
Effective Date.

 

OXIGENE, INC.     ANGIOGENE PHARMACEUTICALS LTD.

/s/ Peter Langecker

   

/s/ Peter D. Davis

Name:   Peter Langecker     Name:   Peter D. Davis Title:   CEO     Title:   CEO

Signature Page to License Agreement

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit A

Patent Rights

U.S. Provisional Patent Application No. 61/662,635, filed 21 June 2012 and
titled “Method for Alleviating Tumor Symptoms.”

PCT International Patent Application No. PCT/US13/47016, filed 21 June 2013,
titled “Method and Composition for Alleviating Tumor Symptoms,” published on
27 December 2013 as WO 2013/192506.

 

Portions of this Exhibit, indicated by the mark “[******]”, were omitted and
have been filed separately with the Securities and Exchange Commission pursuant
to the Registrant’s application requesting confidential treatment pursuant to
rule 24b-2 of the Securities and Exchange Act of 1934, as amended.